Citation Nr: 0720484	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-21 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for hypertension, to include 
consideration as being secondary to service-connected 
diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The veteran had active service from January 1969 to November 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The RO previously denied the veteran's claim for hypertension 
secondary to service-connected diabetes mellitus, type II in 
April 2002.  The appeal period for that decision subsequently 
expired and the decision became final.  The veteran sought to 
reopen this claim and attempted to file "new and material 
evidence" in the form of additional medical records and an 
internet article.

The RO again denied the veteran's claim in a Rating Decision 
dated April 2004.  Specifically, the RO indicated that the 
veteran had failed to provide any new and material evidence 
to support his claim and that he could not link, via medical 
evidence, his hypertension to the diabetes mellitus, type II.  
The veteran filed a timely notice of disagreement in July 
2004 and did not request a hearing on this claim.  In the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC), it appears that the RO reopened the claim and 
then denied on the merits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional 
action is required pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA).  In Kent. v. Nicholson, 20 Vet. App. 1 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) established significant new requirements with 
respect to the content of the duty-to-inform notice which 
must be provided to a veteran who is petitioning to reopen a 
claim.  The Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
In addition, the Court held that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The veteran was provided with a VCAA 
notification letter, but it did not meet the requirements set 
forth in Kent as it did not explain the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  A remand is required to 
correct this deficiency.  

Even though the RO appears to have reopened the claim, the 
Board has an obligation to make an independent determination 
of its jurisdiction regardless of findings or actions by the 
RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 
1380 (Fed. Cir. 1996).  For the Board to address whether new 
and material evidence has been presented, without proper VCAA 
notice being provided to the veteran, may result in prejudice 
unless corrective action is taken. 

It is also noted that the veteran's representative raised the 
argument in an informal hearing presentation dated in April 
2007 that the service-connected diabetes mellitus aggravates 
the veteran's hypertension.  
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice regarding the request to reopen 
the claim for service connection for 
hypertension, to include consideration as 
being secondary to or aggravated by 
service-connected diabetes mellitus, type 
II.  The notice letter must describe the 
elements necessary to establish service 
connection for a disability on a direct 
and secondary basis (to include 
aggravation of a nonservice-connected 
disability by a service-connected 
disability), and must describe what 
evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial.  The veteran should then 
be afforded an appropriate period of time 
to respond.  The RO should attempt to 
obtain any additional evidence identified 
by the veteran.  

2.  After providing the notice above and 
taking any other action that is deemed 
appropriate, the RO should readjudicate 
the claim for compensation taking into 
consideration any additional evidence 
received since the issuance of the last 
SSOC.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a SSOC, which, in part, 
addresses the argument that service-
connected diabetes mellitus aggravates 
the veteran's hypertension.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



